DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
	Receipt is acknowledged of an amendment, filed 1/29/2020, in which claims 4, 9 and 23-28 were canceled, claims 1 and 6 were amended.  Receipt is also acknowledged of an amendment filed 10/27/2021, in which claims 1-3 and 5 were amended.  Claims 1-3, 5-8 and 10-22 are pending.

Election/Restrictions
Applicant’s election without traverse of SEQ ID NOS: 8-10, 15, 34 and 44 in the reply filed on 10/5/2021 is acknowledged.
The response indicates that claims 1-3, 5-8 and 10-22 are readable upon the elected species.  The amendment filed 10/27/2021 has been entered.  Amended claims 1-3, 5-8 and 10-22 are readable upon the elected species.
According to Table 1 of the instant specification, the elected sequences correspond to the following microRNAs:
SEQ ID NO:
microRNA
Primer/Probe
8
hsa-miR-26b
SEQ ID NO: 66/71
9
hsa-miR-29c

10
hsa-miR-10a

15
hsa-miR-29c*

34
hsa-miR-130a

44
hsa-miR-130b




Claims 18 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2021.
Claims 1-3, 5-8, 10-17 and 19-21 are under consideration.

Information Disclosure Statement
The information disclosure statement filed 5/3/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.



Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specification
The disclosure is objected to because of the following informalities: the word “Teflon” is misspelled at page 27, line 11.  
Appropriate correction is required.

The use of the terms TEFLON (page 27, line 11), NANODROP (page 30, line 2), SUPERSCRIPT (page 31, line 21) and TAQMAN (page 31, line 22), which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 1 is objected to because of the following informalities:  it would be preferable to replace the phrase “the expression level” with “an expression in line 4.  This is the first mention of “expression level” in the claim.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  it would be preferable to amend the claim to remove the redundant steps/limitations, and to avoid the use of “the” prior to .
Appropriate correction is required.

Improper Markush
Claims 1-3, 5-8, 10-17 and 19-21 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  expression profiles of the different sets of markers do not all share a common structure (different 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-8, 10-17 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural law without significantly more. The claim(s) recite(s) “wherein an altered expression level of each of the one or more nucleic acid sequences compared to said threshold expression level is indicative of poor prognosis of said subject (claims 1-3, 5-8, 10-17 and 19-21), “wherein said altered expression level is increased expression level and said nucleic acid sequences are selected from the group consisting of SEQ ID NOS: 1-6, 14, 16-21, 29, 31, 33, 34, 41-44, 48, 49, 51-53, 61-63 and sequences at least about 80% identical thereto” (reads on elected SEQ ID NOS: 34 and 44; claim 2), “wherein said altered expression level is decreased expression level and said nucleic acid sequences are selected from the group consisting of SEQ ID NOS: 7-13, 15, 22-28, 30, 32, 35-40, 45-47, 50, 54-60, 64, 65 and sequences at least about 80% identical thereto” (reads on elected SEQ ID NOS: 8-10 and 15; claim 3), “whereby a relative abundance of said nucleic acid sequences allows the prediction of bladder cancer progression” (claims 6-8), “wherein a relative abundance of nucleic acid sequences selected from the group consisting of SEQ ID NOS: 1-6, 14, 16-21, 29, 31, 33, 34, 41-44, 48, 49, 51-53, 61-63 and a sequence having at least 80% identity thereto is indicative of the presence of unstable non 
The judicial exception is not integrated into a practical application.  Claims 1-3, 5-8, 10-17 and 19-21 further recite “(c) comparing each obtained expression level to a respective threshold expression level,” which is an element directed to a judicial exception, which is an abstract idea.  The comparison can be performed in the human mind.  Thus, the comparing step falls within the Mental Processes grouping of abstract ideas and is not an element in addition to the judicial exception.  Claims 6-8 further recite “(c) comparing said expression profile to a reference value,” which is an element directed to a judicial exception, which is an abstract idea.  The comparison can be performed in the human mind.  Thus, the comparing step falls within the Mental Processes grouping of abstract ideas and is not an element in addition to the judicial exception.   
Claims 1-3 recite the additional elements of “(a) obtaining a biological sample from the subject” and “(b) determining in said sample the expression level of each of one or more nucleic acid sequences selected from the group consisting of SEQ ID NOS: 8, 7, 1-6, 9-65 and sequences at least about 80% identical thereto.”  These additional elements constitute data gathering steps in order to make the comparison to apply the natural law and do not impose a meaningful limit on the judicial exceptions.  
Dependent claim 5 recites, “wherein said altered expression level is a change in score based on a polynomial combination of expression levels of said nucleic acid sequences.”  This is 
Dependent claim 6 provides the following additional elements “(a) obtaining a biological sample from a subject” and “(b) determining in said sample an expression profile of nucleic acid sequences selected from the group consisting of SEQ I DNOS: 8, 7, 1-6, 9-65,  a fragment thereof or a sequence having at least 80% identity thereto.”  These additional elements constitute data gathering steps in order to make the comparison to apply the natural law and do not impose a meaningful limit on the judicial exceptions.  
Dependent claims 10-13 further limit the type of biological sample used in the additional elements of claim 1.  These additional elements constitute data gathering steps in order to make the comparison to apply the natural law and do not impose a meaningful limit on the judicial exceptions.  
Dependent claims 14-17, 19 and 21 further limit the process of determining the expression levels.  These additional elements constitute data gathering steps in order to make the comparison to apply the natural law and do not impose a meaningful limit on the judicial exceptions.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1-3, 5-8, 10-17 and 19-21 further recite “comparing each obtained expression level to a respective threshold expression level,” which is an element directed to a judicial exception, which is an abstract idea.  The comparison can be performed in the human mind.  Thus, the comparing step falls within the Mental Processes grouping of abstract ideas and is not an element in addition to the judicial exception.  Claims 6-8 
Claims 1-3 recite the additional elements of “(a) obtaining a biological sample from the subject” and “(b) determining in said sample the expression level of each of one or more nucleic acid sequences selected from the group consisting of SEQ ID NOS: 8, 7, 1-6, 9-65 and sequences at least about 80% identical thereto.”  Dependent claim 6 provides the following additional elements “(a) obtaining a biological sample from a subject” and “(b) determining in said sample an expression profile of nucleic acid sequences selected from the group consisting of SEQ I DNOS: 8, 7, 1-6, 9-65,  a fragment thereof or a sequence having at least 80% identity thereto.”  Dependent claims 10-13 further limit the type of biological sample used in the additional elements of claim 1.  Dependent claims 14-17, 19 and 21 further limit the process of determining the expression levels.  
The specification teaches, “Assay techniques that can be used to determine levels of gene expression, such as the nucleic acid sequences of the present invention, in a sample derived from a patient are well known to those of skill in the art.”  See page 10, lines 26-28.  The specification goes on to indicate, “Such assay methods include, but are not limited to, radioimmunoassays, reverse transcriptase PCR (RT-PCR) assays, immunohistochemistry assays, in situ hybridization assays, competitive-binding assays, Northern Blot analyses, ELISA assays, nucleic acid microarrays and biochip analysis.”  See page 10, lines 28-31.  The specification teaches that each of the claimed sequences was known in the art and present in  release 10 of the miRbase registry (e.g., Table 1).  MiRBase release 10 was publicly available August 2007 (Griffith-Jones et al. 
The prior art demonstrates that it was routine in the art to evaluate biological samples for miRNA expression profiles to evaluate disease conditions, such as cancer, including cancer of the bladder, where the profile is of miRNAs listed in Table 1, which contains the miRNAs of the instant sequence identifiers: hsa-miR-26b, hsa-miR-29c, hsa-miR-10a, hsa-miR-29c*, hsa-miR-130a, and hsa-miR-130b (e.g., Huibregtse et al. US Patent Application Publication No. 2009/0186348 A1; e.g., paragraphs [0018]-[0020] and [0161]-[0166]; Table 1).  Huibregtse et al teach that the sample may be taken from a patient having or suspected of having a disease or pathological conditions, where the sample can be biopsy tissue, blood, serum, plasma, where the sample can be fresh, frozen, fixed (e.g., formalin fixed), or embedded (e.g., paraffin embedded) tissues or cells, or tumor samples (e.g., paragraphs [0035] and [0170]).  Furthermore, Huibregtse et al teach that the miRNA expression levels may be determined nucleic acid hybridization, such as by using a solid-phase nucleic acid biochip array, or by nucleic acid amplification, such as quantitative RT-PCR (qRT-PCR), such as real qRT-PCR, which are methods known to one of ordinary skill in the art (e.g., paragraphs [0018], [0019], [0031], [0038] and [0163]).  Moreover, it was well known in the art to use a reverse primer of instant SEQ ID NO: 76 to measure expression levels of miRNAs (Shi et al. Facile means for quantifying microRNA expression by real-time PCR. BioTechniques, Vol. 39, No. 4, pages 519-524, 2005, and page 1/1 of Supplementary Material, especially Table 1; Mullinax et al. US Patent Application Publication No. 2008/0182239 A1, especially paragraphs [0025]-[0026] and Table 3).  See also Dyrskjot et al (Identification of diagnostic and prognostic miRNAs in human bladder cancer by microarray expression profiling. AACR Annual Meeting—April 14-18, 2007; Los Angeles, CA, Abstract https://www.mirbase.org/ftp/7.1/, last modified October 26, 2005, printed as pages 1/52-52/52).
Accordingly, the elements in addition to the judicial exception constituted well understood, routine and conventional activity in the art.  The steps alone or in combination do not contain an inventive concept.  There is no element or combination of elements in the claims sufficient to ensure that the claims as a whole amount to significantly more than the judicial exception.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8, 10-17 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of distinguishing between sable non muscle invasive bladder cancer and unstable non muscle , does not reasonably provide enablement for the use of any other sample, such as a bodily fluid, or cell line, or other type of tissue sample to determine prognosis or progression, the expression analysis of sequences at least about 80% identical to any of the recited sequence identifiers to determine prognosis or progression, the use of an arbitrary threshold rather than a reference value, the determination of any other form of poor prognosis, and the use of increases rather than decreases in expression and vice versa.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
	Nature of the invention: The claims are directed to a method of determining the prognosis of bladder cancer.  Claim 1 comprises the steps of “(a) obtaining a biological sample from the subject; (b) determining in said sample the expression level of each of one or more nucleic acid 
	Claim 6 depends from claim 1 and indicates that the method comprises distinguishing between stable and non muscle invasive bladder cancer and unstable non muscle invasive bladder cancer, comprising the steps of claim 1, wherein the threshold is a reference value, and comparison to the reference value predicts bladder cancer progression.  The nature of the invention is complex int hat the steps must result in the ability to indicate bladder cancer progression or unstable non muscle invasive bladder cancer.
Breadth of the claims: The claims broadly encompass the use of any type of sample, including any type of bodily fluid, any type of cell line that has been obtained or derived by any process, and any tissue from any part of the body.  See the specification at page 12, lines 4-14.  The claims broadly encompass determining the expression level of any sequence with “at least about 80% identity” thereto.  The specification indicates that “substantially identical” means “a first and second sequence that are at least 60%-99% identical over a region of 8-50 or more nucleotides or amino acids.”  See page 20, lines 7-8.  While the specification does not provide an explicit definition of the term “about,” it suggests that sequences of at least 60% identity are about 80% identical.  Thus, 13 nucleotides out of 21 nucleotides must be identical, or 14 nucleotides out of 22 or 23 nucleotides must be identical.  The claims broadly encompass the use of any threshold to determine any poor prognosis.  The specification discloses that a threshold may be an arbitrary value or a statistically determined value (e.g., page 11, lines 1-12). The specification discloses that poor prognosis can encompass, but is not limited to, any one or more of “prediction of cancer risk of invasiveness, duration of survival of a patient susceptible to or diagnosed with a cancer, duration of recurrence-free survival, duration of progression free survival of a patient susceptible to or diagnosed with cancer, response to treatment (such as chemotherapy, radiation, immunotherapy or any combination thereof) or response rate in a group of patients susceptible to or diagnosed with cancer, duration of response in a patient or a group of patients susceptible to or diagnosed with a cancer, and/or likelihood of metastasis in a patient susceptible to or diagnosed with cancer.”  See page 12, liens 16-25.  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.
	Guidance of the specification and existence of working examples: The specification envisions using miRNA expression as a tool for the prediction of bladder cancer risk of 
Example 1 provides the materials and methods used for the later examples.  Example 1 indicates that 73 primary bladder tumor specimens were obtained by bladder cystoscopy and transurethral resection procedure and were subsequently formalin fixed and paraffin embedded (FFPE) (E.g., page 29, lines 14-16).  The 73 samples included 26 stable non muscle invasive samples (non-invasive and no progression within 5 years), 18 unstable non muscle invasive (non-invasive and progression occurred within 5 years), and 29 invasive (e.g., page 29, lines 21-26).  Total RNA containing microRNA was extracted from the specimens and hybridized onto a microarray to determine microRNA expression of 688 human microRNAs (e.g., page 29, lines 18-20; page 29, line 27 to page 31, line 16).  The expression data was analyzed to identify microRNA signatures that could be used to predict bladder cancer progression, specifically to distinguish between stable non muscle invasive tumors and unstable non muscle invasive tumors (e.g., Example 1 at page 31, line 26 to page 32, line 17; Example 2).  SEQ ID NOS: 8 and 9 showed a 2.1-fold decrease in unstable vs. stable non muscle invasive samples. SEQ ID NO: 10 showed a 5.0-fold decrease in unstable vs. stable non muscle invasive samples.  SEQ ID NO: 
The working examples do not analyze any other types of samples and do not use the expression levels to determine any other type of poor prognosis.  The working examples are limited to the sequences of SEQ ID NOS: 8, 9, 10, 15, 34 and 44 and do not include the analysis of sequence related by being at least about 80% identical thereto.  
	Predictability and state of the art: One would have recognized that it would have been unpredictable to extrapolate the results obtained with bladder tumor tissue samples to samples of 
The prior art reveals that differences in gene expression observed between two groups are do not necessarily provide markers that can be used to reliably classify a subject.  Golub et al (Science, Vol. 286, pages 531-537, October 1999) teach the use of a two-step procedure to test the validity of gene expression levels as predictors: step 1 involves cross-validation of the predictors on the initial data set, where one withholds a samples, builds a predictor based only on the remaining samples and predicts the class of the withheld sample; step 2 involves the repetition of assessing the clinical accuracy of the predictor set on an independent set of samples (e.g., page 532, right column).  Although Golub et al could detect gene expression differences between chemotherapy responders and non-responders, those differences could not be used to predictably classify individuals (e.g., page 533, paragraph bridging left and middle columns).  Lu et al (Nature, Vol. 435, No. 7043, pages 834-838, June 9, 2005, including pages 1/9-9/9 of 
One would have recognized that it would have been predictable to carry out the claimed method with sequences related to SEQ ID NOS: 8, 9, 10, 15, 34 and 44 by being at least about 80% identical thereto.  For example, SEQ ID NO: 9 is the sequence of hsa-miR-29c.  The prior art teaches that the seed sequence of miR-29c is identical to that of its two family members mir-29a and mir-29b; however, the three mir-29 sequences vary in their 3’ end nucleotides (Sengupta et al. Proceedings of the National Academy of Sciences, USA, vil. 105, No. 15, pages 5874-5878, April 15, 2008; page 5875, paragraph bridging columns).  Sengupta et al teach that mir-29a has a single nucleotide difference from mir-29b/c in close proximity to the seed sequence, which gives mir-29c an overlapping but distinct set of predicted target mRNAs (e.g., page 5875, paragraph bridging columns).  The differing target genes can lead to different functional effects of the expressed miRNAs (e.g., Sengupta et al. 2008 at page 5877, right column, 2nd paragraph).  Thus, one would have recognized that expression profiles of miRNAs at least about 80% 
	Amount of experimentation necessary: A large quantity of experimentation would be required to carry out the full scope of the invention.  One would be required to test the expression levels of the recited sequences in a variety of sample types to determine whether the expression profile for those sequence is capable of being used as a classifier to determine prognosis or progression of bladder cancer.  Additional experimentation would be required to identify existing miRNA sequence that have “at least about 80% identity” to the recited sequences, and to determine whether the expression levels of those sequences in varying combinations can be used to determine prognosis or progression of bladder cancer.  While the measurement of miRNA expression in a variety of cell types was routine in the art, the development of specific tests using particular sample types, particular sequences of miRNAs, and thresholds as a specific classifier would have required a large amount of inventive effort.
	In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 1-3, 5-8, 10-17 and 19-21 are not considered to be fully enabled by the instant specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699